                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

COMFORT LINE PRODUCTS, INC., a
Florida corporation

                 Plaintiff,

v.                                                      Case No: 2:17-cv-198-FtM-99CM

OCEANTIS LLC and MICHAEL SHAWN
O’BRIEN,

              Defendants.


 Judge:            Sheri Polster Chappell     Counsel for           William E. Noonan
                                              Plaintiff             David Gallagher
 Deputy Clerk:     Leslie M. Friedmann        Counsel for           Matthew Alan Linde and
                                              Defendant:            Robin Merriman
 Court             Lori Bundy                 Date/Time             October 24, 2018 09:30 AM
 Reporter

                                     Status Conference

Start Time:   9:30 AM         Court convenes. Court discusses the current posture of the case.

       Plaintiff’s counsel provides their summary of the status of the case, they are past the
       discovery deadline and addresses the motion to compel recently filed.

       Defense counsel advised the Court of their summary of the status of the case and
       discovery and discusses the status of the state court matter.

       Counsel, David Gallagher, advises the Court as to the summary of the state case and
       responds to defense counsel’s outline of the case.

       Court inquires of the counterclaim and other discovery matters, including the issues
       relating to the state court matter.

       Court discussed the option of a settlement conference with the US Magistrate Judge or
       other mediation. Defense counsel responds and seeks an extension to the discovery
       deadline.

       After hearing the arguments of counsel, the Court will suspend the dispositive motions
       deadline of November 1, 2018. Court instructs the parties to file a joint statement
       regarding the status of the case and/or mediation by November 2, 2018.

       Court adjourned.

End time: 10:03 AM
End time:   ***Hearing End TE***




                                   -2-
